Citation Nr: 1308207	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-32 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disorder, claimed as major depressive disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from February 1961 to February 1965.  His primary military occupational specialty was as a construction equipment operator.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the RO.  

In May 2012, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

This appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

During his hearings before the undersigned Veterans Law Judge and the VA Decision Review Officer and in his medical history, the Veteran contended that his hearing loss was primarily the result of noise exposure from the sound of jet engines and construction equipment, including jack hammers, during service.  As a result, he stated that he had muffled hearing and ringing in his ears for several hours at a time during service.  He stated that his hearing would return after three to four hours.

In the alternative, the Veteran contended that his hearing loss is the result of head injuries sustained in a crane accident and a road grader accident in service.  In the crane accident, he was a passenger in the cab of a crane with a 40 foot boom.  The crane was being driven off post to a job site, when it hit a soft road shoulder.  The crane flipped, slid down a 10 foot embankment, and caught fire.  He reportedly feared for his life and sustained a large bump on his head, as well as minor burns.  In the road grader, he was reportedly driving a road grader to  clear snow off the runways at Eielson Air Force Base.  He stated that after 11 hours of duty he became very tired and crashed the plow into runway marker lights and a snow bank.  He reported that he was thrown against the cab but did not remember if he sought medical treatment.  

The Veteran's service treatment records are negative for any complaints or clinical findings of hearing loss.  The evidence does show that in August 1961, he sustained a minor bruise on his lateral right thigh, when he was involved in a crane accident.  

In November 1969, the Veteran was treated by Rhode Island Neurological Associates for complaints of a 11/2 year history of head and face pain.  It was noted that his hearing was intact.  Subsequent X-rays of the skull were negative for any abnormalities, and an electroencephalogram suggested no more than tension.  

In September 1996, the Veteran was treated by P. R. T., M.D., for complaints of dizziness.  The following month, a biologic evoked potential report revealed the presence of an asymmetrical high frequency hearing loss in the Veteran's left ear and tinnitus.  There were no complaints or clinical findings of a hearing loss disability in his right ear.  

In May 2008, the Veteran underwent VA audiometric testing to determine the nature and etiology of any hearing loss disability found to be present.  The following pure tone thresholds, in decibels, were reported at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
35
LEFT
10
15
10
40
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  Due to the asymmetric nature of the Veteran's hearing loss, the VA audiologist deferred an opinion to the VA Otolaryngology Service as to the etiology of those disorders.  

In July 2008, following  a VA examination of the Veteran's ears, the examiner opined that the Veteran had a bilateral high frequency hearing loss, worse in the left ear, which was unrelated to service.  In so concluding, the examiner noted that the Veteran's service separation examination had shown normal hearing.  

During the VA examination, the examiner noted the history of the Veteran's reported noise exposure and head injuries in service.  He also noted that for 18 years after service, the Veteran had worked in a machine shop where he built equipment to cut and grind metal.  During that time, he had reportedly had had his hearing tested on 3 or 4 occasions.  To date, the Veteran's employment records have not been requested for association with his claims file.  However, they could well be relevant to the adjudication of his claims of entitlement to service connection for hearing loss and tinnitus.  

In August 2010, P. R. T., M.D., stated that since a crane accident in service, the Veteran had experienced a progressive left ear hearing loss and tinnitus.  Dr. T. stated that given that history, it was most likely that the Veteran's left ear hearing loss and tinnitus were the result of the crane accident.  Dr. T. further stated that if the hearing loss and tinnitus had been the result of noise exposure, it would have affected both ears.  

Although the July 2008 VA examination noted the history of the claimed head injuries in service, the examiner did not specifically address whether or not the Veteran's left ear hearing loss disability and/or tinnitus were related to those injuries.  Accordingly, another examination is warranted.  

The Board notes that right ear hearing loss was not shown at the time of the May 2008 VA examination.  See 38 C.F.R. § 3.385.  However, the Veteran testified in May 2012 that his right ear hearing loss has worsened since that time, raising the possibility that he now has right ear hearing loss in accordance with VA standards.  Therefore, another examination is warranted.  

In addition, the Veteran seeks entitlement to service connection for a psychiatric disorder.  In its August 2008 rating action, the RO denied the Veteran's claim of entitlement to service connection for major depressive disorder, claimed as a psychiatric disorder.  In communications with VA from July 2008 through June 2009, the Veteran and his representative confirmed that major depressive disorder was the sole psychiatric disorder for which the Veteran was seeking service connection.  However, during his May 2012 hearing before the undersigned Veterans Law Judge, the Veteran testified that he was also seeking entitlement to service connection for PTSD.  

Although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated.  Rather, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

It is clear from the foregoing discussion that the Veteran now seeks entitlement to service connection for a psychiatric disorder, claimed as major depressive disorder and PTSD.  Therefore, the Board has recharacterized that issue to more accurately reflect the psychiatric disorders at issue.  To date, however, VA has not considered the issue of entitlement to service connection for PTSD.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  38 C.F.R. § 3.304(f) (2012).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).  Nevertheless, credible evidence that the claimed in-service (1997).actually occurred is also required.  38 C.F.R. § 3.304(f).

The Veteran claims that two stressors in service are responsible for PTSD.  They involve the road grader and crane accidents noted above.  The Veteran states that he still thinks about those stressors and that they have caused him sleep deprivation, nightmares, anxiety, and anger.  Therefore, he maintains that service connection for PTSD is warranted.  To date, the Veteran has not had a VA examination to determine the nature and etiology of any psychiatric disorder found to be present.  This should be accomplished on remand.

Finally, the Veteran testified in May 2012 that he received psychiatric treatment at South Shore Mental Health as early as 1970.  On remand, his complete treatment records should be obtained from this facility.

Accordingly, this case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. for the following actions:  

1.  Make arrangements to obtain copies of the Veteran's employment records from the machine shop where he worked for 18 years after service, including, but not limited to, employment applications; the reports of any pre-employment examinations; and medical records to include, specifically, the reports of any audiologic examinations.

2.  Make arrangements to obtain copies of the Veteran's complete treatment records from South Shore Mental Health, dated since February 1965.

3.  When the foregoing actions have been completed, schedule the Veteran for a VA otolaryngology examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  

All necessary studies and tests, to include an audiogram, should be conducted.

The examiner must render an opinion as to whether it is at least as likely as not (50% or greater probability) that any current hearing loss and/or tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, including noise exposure from jets or construction equipment, and/or the Veteran's reported head injury.  In providing this opinion, the examiner must specifically address the August 2010 opinion from Prabhaker R. Tipirneni, M.D.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for a VA psychiatric examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must provide an opinion as to whether the Veteran meets the DSM-IV criteria for any current psychiatric disorder, to include PTSD and a major depressive disorder.

The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any  currently diagnosed acquired psychiatric disorder, to include PTSD, had its clinical onset during the Veteran's active service or is related to an in-service disease, event, or injury, to include the crane and road grader accidents.

Additionally, if a diagnosis of PTSD is made, the examiner should specify whether: (1) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (2) there is a link between the current symptomatology and one or more of his in-service stressors sufficient to produce PTSD.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, they should be returned to the examiner(s) for corrective action.

6.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the claims.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified by VA.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




